Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1, 7, 51, 80, 85, 158, 165, 186, 189, 190 and 193) and species (ii) a transgene encoding an immune checkpoint inhibitor in the reply filed on June 3, 2022 is acknowledged.  The traversal is on the ground that applicant disagrees that the technical feature of the claims does not make a contribution over Perdiguero et al.  However, applicant has not provided any arguments as to why the restriction is improper or why the shared technical feature makes a contribution over the cited prior art.  Regarding the species election, applicant’s traversal is on the ground that the species are not mutually exclusive as stated in M.P.E.P. §806.04(f).  This is not found persuasive because this is a restriction under PCT Rule 13 (Unity of Invention).
	In the reply dated June 3, 2022, applicant added new claims 202-227.  Claims 202-227 are directed to an invention that is different from the inventions originally claimed.  The originally presented claims are directed to i) a nucleic acid comprising a recombinant orthopoxvirus genome comprising mutations in different genes (Group I), and ii) methods for treating cancer (Group II).  In view of Perdiguero et al. and Kirn (see the rejection below) the two groups of claims do not have the same special technical feature and, thus, lack unity of invention.  Claims 202-227 are directed to a recombinant orthopoxvirus genome comprising deletions in genes that were not recited in Group I claims.  For example, the genome of claim 202 has deletions in genes B21R, B22R, B23R, B24R, B25R, B26R, B27R, B28R, and B29R, which are not recited in claim 1.  Thus, the mutated orthopoxvirus genome of claims 202-227 is different from the orthopoxvirus genome of claim 1 and does not share the same technical feature.  Accordingly, claims 202-227 lack unity of invention with Groups I and II and are withdrawn from consideration as being directed to a non-elected invention.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to because Figure 1 contains a black bar blocking text, and Figures 26 and 29 are difficult to see and read.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7, 51, 80, 85, 158, 165 and 186 are rejected under 35 U.S.C. 103 as being unpatentable over Kirn (WO 2004/014314; published February 19, 2003), and further in view of Dasgupta et al. (Molecular Therapy, 2006, 13(1):183-193).
	The claims are directed to a nucleic acid comprising a recombinant orthopoxvirus genome, wherein said recombinant orthopoxvirus genome comprises: 
(a) deletions of at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, or 23 genes, each independently selected from the group consisting of : C2L, C1L, N1L, N2L, M1L, M2L, K1L, K2L, K3L, K4L, K5L, K6L, K7R, F1L, F2L, F3L, B14R, B15R, B16R, B17L, B18R, B19R, and B20R; 
(b) a deletion or deletions of at least 1, 2, 3, 4, 5, 6, or 7 genes selected from the group consisting of B14R, B15R, B16R, B17L, B18R, B19R, and B20R; or 
(c) a deletion or deletions of at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or 16 genes selected from the group consisting of C2L, C1L, NiL, N2L, MiL, M2L, K1L, K2L, K3L, K4L, K5L, K6L, K7R, F1L, F2L, and F3L; 
wherein said nucleic acid further comprises: (i) a transgene encoding a tumor-associated antigen; (ii) a transgene encoding an immune checkpoint inhibitor; (iii) a transgene encoding an interleukin (IL); (iv) a transgene encoding an interferon (IFN); (v) a transgene encoding a TNF superfamily member protein; (vi) a transgene encoding a cytokine; or (vii) a combination thereof.
	Kirn teaches poxviruses (e.g., vaccinia virus) that can have mutations (deletions) of genes encoding C11R, A41L, B7R, N1L and/or vCKBP (see page 7 and claims 5-19 and 46-49) and in other genes (see pages 9-12).  Kirn further teaches that the viruses may also have deletions in the viral genome to accommodate heterologous nucleic acid sequences.  Such deletion may be in non-essential regions, or they may be in essential regions that are complemented with either a helper virus or host cell (see page 7).  Kirn further teaches that the heterologous nucleic acid can encode a therapeutic polypeptide such as a tumor suppressor, an immunomodulator, an angiogenesis inhibitor, an antivascular polypeptide, a cytotoxic polypeptide, an apoptosis inducer, a pro-drug activating enzyme, or a cytostatic polypeptide (see page 15 and claims 82-83).  Additionally, Kirn teaches a method of treating cancer by administering a disclosed attenuated vaccinia virus and an agent that increases antitumoral efficacy such as an interferon, proteinase, peptidase, chemotherapy, radiotherapy, gene therapy, immunotherapy, etc. (see page 16).  Lastly, Kirn demonstrates that a Western Reserve (WR) strain of vaccinia virus with a deletion in the B18R gene showed an increased therapeutic index and normal cell protection compared to the wildtype virus.  Additionally viruses with mutations in B8R and B18R also demonstrated antitumoral efficacy in a murine tumor xenograft model (see Example 5).
	Dasgupta et al. teaches the use of a recombinant vaccinia virus comprising an IL-2 transgene to treat cancer (see entire document). 
In view of the teachings of Kirn, it would be obvious for one of ordinary skill in the art to create an attenuated vaccinia virus (or other disclosed poxvirus) with mutations in B18R or in B8R and B18R and also include a heterologous therapeutic protein such as IL-2 which is an immunomodulator taught by Dasgupta et al.  One of ordinary skill in the art would be motivated to do so and there would be a reasonable expectation of success given the teachings of Kirn that i) the attenuated vaccinia virus can include a heterologous therapeutic polypeptide such as an immunomodulator, and ii) an agent that increases antitumoral efficacy of the attenuated vaccinia virus can be administered with the attenuated vaccinia virus, and given the teachings of Dasgupta et al. that recombinant vaccinia virus comprising an IL-2 transgene can treat cancer.
	For claim 7, Kirn teaches that in addition to deletions in B8R, B18R and vC12L, the vaccinia virus may further lack a serine protease inhibitor function or an IL-1 β modulator function (see paragraph bridging pages 15-16).
	For claim 51, Kirn teaches Copenhagen and Western Reserve strains of vaccinia virus (see pages 3 and 12).
	For claims 80 and 85, Kirn teaches that the poxvirus may be engineered as a viral vector to include the therapeutic polynucleotide (see pages 43 and 74).
	For claim 158, Kirn does not teach or provide examples for deleting the TK gene or ribonucleotide reductase gene.  
	For claim 165, Kirn teaches cells and cell lines comprising the disclosed nucleic acids (see pages 54-55).  Kirn states that host cells may be derived from prokaryotes or eukaryotes, including yeast cells, insect cells, and mammalian cells, depending upon whether the desired result is replication of the vector or expression of part or all of the vector-encoded nucleic acid sequences. Numerous cell lines and cultures are available for use as a host cell, and they can be obtained through the American Type Culture Collection (ATCC) (see page 54).  Kirn does not explicitly teach a packaging cell line comprising the nucleic acid.  However, placing the nucleic acid in a cell or cell line does not change the structure of the nucleic acid and does not render the nucleic acid patentable.  It is routine and obvious to introduce nucleic acids in cells for various reasons.  
	For claim 186, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to package the attenuated vaccinia virus into a kit.  One would be motivated to do so for commercial exploitation of the invention by providing convenience for the end user.  As for the instructions, according to MPEP § 2112.01(III), “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004).  
Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, 80, 85, 165 and 186 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 15, 19, 20, 54, 78-80, 82, 188-193 and 201-207 of copending Application No. 17/415575 (reference application). 
	The instant claims are directed to a nucleic acid comprising a recombinant orthopoxvirus genome, wherein said recombinant orthopoxvirus genome comprises: 
(a) deletions of at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, or 23 genes, each independently selected from the group consisting of : C2L, C1L, N1L, N2L, M1L, M2L, K1L, K2L, K3L, K4L, K5L, K6L, K7R, F1L, F2L, F3L, B14R, B15R, B16R, B17L, B18R, B19R, and B20R; 
(b) a deletion or deletions of at least 1, 2, 3, 4, 5, 6, or 7 genes selected from the group consisting of B14R, B15R, B16R, B17L, B18R, B19R, and B20R; or 
(c) a deletion or deletions of at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or 16 genes selected from the group consisting of C2L, C1L, N1L, N2L, M1L, M2L, K1L, K2L, K3L, K4L, K5L, K6L, K7R, F1L, F2L, and F3L; 
wherein said nucleic acid further comprises: (i) a transgene encoding a tumor-associated antigen; (ii) a transgene encoding an immune checkpoint inhibitor; (iii) a transgene encoding an interleukin (IL); (iv) a transgene encoding an interferon (IFN); (v) a transgene encoding a TNF superfamily member protein; (vi) a transgene encoding a cytokine; or (vii) a combination thereof.

The copending claims are directed to a nucleic acid comprising a recombinant vaccinia virus genome, comprising:
(a) a vaccinia virus nucleotide sequence of SEQ ID NO: 210, which comprises partial C2L, F3L, B14R, and B29R vaccinia genes and which comprises a deletion in the B8R gene; 
(b) a first transgene comprising a first nucleotide sequence encoding an antibody that specifically binds to Cytotoxic T-lymphocyte Associated Protein 4 (CTLA-4), wherein the first nucleotide sequence is set forth in SEQ ID NO: 214; 
(c) a second transgene comprising a second nucleotide sequence encoding an Interleukin 12 (IL-12) polypeptide, wherein the second nucleotide sequence is set forth in SEQ ID NO: 215; and 
(d) a third transgene comprising a third nucleotide sequence encoding FMS-like tyrosine kinase 3 ligand (FLT3L), wherein the third nucleotide sequence is set forth in SEQ ID NO: 216.
Although the claims at issue are not identical, they are not patentably distinct from each other because a partial deletion is functionally equivalent to a full deletion of a gene.  In either case, the gene is not functional.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 7, 51, 80, 85, 158, 165 and 186 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 25, 30-31, 36, 46, 52, 57, 67, 70 and 71 of copending Application No. 17/415575 (reference application). 
	The instant claims are directed to a nucleic acid comprising a recombinant orthopoxvirus genome, wherein said recombinant orthopoxvirus genome comprises: 
(a) deletions of at least 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, or 23 genes, each independently selected from the group consisting of : C2L, C1L, N1L, N2L, M1L, M2L, K1L, K2L, K3L, K4L, K5L, K6L, K7R, F1L, F2L, F3L, B14R, B15R, B16R, B17L, B18R, B19R, and B20R; 
(b) a deletion or deletions of at least 1, 2, 3, 4, 5, 6, or 7 genes selected from the group consisting of B14R, B15R, B16R, B17L, B18R, B19R, and B20R; or 
(c) a deletion or deletions of at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, or 16 genes selected from the group consisting of C2L, C1L, NiL, N2L, MiL, M2L, K1L, K2L, K3L, K4L, K5L, K6L, K7R, F1L, F2L, and F3L; 
wherein said nucleic acid further comprises: (i) a transgene encoding a tumor-associated antigen; (ii) a transgene encoding an immune checkpoint inhibitor; (iii) a transgene encoding an interleukin (IL); (iv) a transgene encoding an interferon (IFN); (v) a transgene encoding a TNF superfamily member protein; (vi) a transgene encoding a cytokine; or (vii) a combination thereof.
The copending claims are directed to a nucleic acid comprising a recombinant vaccinia virus genome, said recombinant vaccinia virus genome derived from the Vaccinia Copenhagen strain genome, wherein said recombinant vaccinia virus genome comprises deletions of at least six vaccinia genes, one vaccinia gene from each of the following (a)-(f): 
a)F1L; 
b) NIL and B14R;
c) M2L, K1L, and K7R;
d) C2L, N2L, M1L, K2L, K3L, F3L, B16R, and B19R; 
e) K4L, K5L, K6L, and F2L; and 
f) B15R, B17L, B18R, and B20R and wherein the TK and HA genes of said recombinant vaccinia virus genome are not deleted.
Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648